Pro?het tavaiA, bv^W vSM&ad * \uiV\e 2>2&RC>
                              i
         tev^r                ( tTvSVrfiV Court

 ^'                           ! Warns CouuT       IB$S
Clear LAKa Ulssa*we4 "9,1,                  >&H
                                      **




S>-ancViO^. R nearin.3 -rViereaJPter h<^J been
3P?ga^5 *n fetson -Pot oeferuWts sw



 . __        JlQBDEREb/ 20 Considered, 3^
            ftfnengt/i fcofle/ h^d^g^fe^f Clear UKc N\iSsa/\
       ^AmERICrEDIT caused DcfenA&/vV Santewder CoflSOmerfV
            »• Arlington,
               p.o. box 183621    U SA / +*> have /on 3an. \A, Z& \^ / 3 Wrcweel M e
                          Texas 76096-3621 u^?c\o
        -for vwe loa/\^Qnii m^ fbVU-'teA V&e> PoV \wfo vvc^?ute/f
            in    r\o uoa^l loouiA ]>>efovte«4 Clear LAKe ™^*i*
             + 05351a? QDDDssasD oiaiiae ooDflbaD?        Reference. 901905843
             RONALD D WHITFIELD                                                                                    '
             7522 LA SALETTE ST
             HOUSTON TX 77021-6150                                                  ± ^       i      *         "
             "iMaki-MpM-ll-n-iiiiUl|i"IIHiitfl*iiilillUi-iainHil                    +ry "^                             JP

            -for  "sAme!1 lo^n loUIa ftmericre.d)+ <5YL)
            Dear RONALD WHITFIELD,
                                                                                                          rk**^2o2m
                                                                                                         fiy *^7?£~--^_
                                                                                                                                   3r
                                                                                                                                   "^
            Your application for credit was forwarded to us by CLEAR LAKE NISSAN. After careful review,
            advise you that we cannot approve your application on the specific terms requested by the dealer i
            Ifyou would like a statement of specific reasons why your application was denied, please contact us as shown
            below within 60 days of the date of this letter. We will provide you with the statement of reasons within 30 days
            after receiving your request.                                           /                                               •
            Ifwe obtained information from a consumer reporting agency as part of our consideration of your application,
            its name, address, and toll-free telephone number is shown below. The reporting agency played no part in our
            decision and is unable to supply specific reasons why we have denied credit to you. You have a right under the
            Fair Credit Reporting Act to know the information contained in your credit file at the consumer reporting agency.
            You have a right to a free copy of your report from the reporting agency, if you request it no later than 60 days
            after you receive this notice. In addition, if you find that any information contained in the report you received is   ^§1
            inaccurate or incomplete, you have the right to dispute the matter with the reporting agency. You can find out
            about the information contained in your file (if one was used) by contacting:

        t             , p     ar-v\i                           / EQUIFAX CREDIT rOOJafgfid DO JJjyvOrVh Lld^ ♦
        <rk)u. L^Jnfiar \ycn\ nbftL-                         /Information services     —                     . dii                 3
        &VA \V\ ktGTttlkX?*                              /         PO BOX 740040        CC\c2X           \_&Ke N.BS&11
                                                     /          ATLANTA, GA 30374                         n                        £>
                                                 /                 800-555-4544   u PfflJ tfYl U)V&4 d2uC .                        O
            Wealso obtained your credit score from this consumer reporting agency and used it in making our credit decision:----- ^
            Your credit score is a number thatrafiddts tho information in your oohGumdr roport: Your credit oooro oan oharigo,   —^—
            depending on how the information in your consumer reportchanges.                                                      ^-^
            Your credit scorers/See MS Tflu£ CKE0IT SCORE ftS WELL-,                                                                    _
       1 Date: 01/16/2015~~7./                                                                                                      ^
            Scores range from a low of 250 to a high of 900.
            Key factors provided by the consumer reporting agency that adversely affected your credit score:                        /_
            14 - Length of time accounts have been established                                                                      <;
            10 - Proportion of balances to credit limits is too high on bank revolving or other revolving accounts                   <3
            08 -Too many inquiries last 12 months                                                                                       <£
            33 - Proportion of loan balances to loan amounts is too high                                                            J>

      -Sey11^^                                                                                                                      t
            rec^rrl -and -V^e dsfc^ \ndea u>xs created VV 1^5 Sfev

:0025-OOD
            Page 1 of 2   cirvd dak m^ Cfedrr Union Skdus I debfei mb *%S$L**r +